                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

JEANNE BACHMANN; PATRICIA
DEARTH; ALICIA DUQUETTE;
JESSICA PEREZ; JAMIE RIVERA;
LAYFON ROSU; MARISSA SHIMKO;
and CAROL SOMERS,

       Plaintiffs,

v.                                                       Case No. 6:16-cv-1603-Orl-37LRH

HARTFORD FIRE INSURANCE
COMPANY,

      Defendant.
_____________________________________

                                          ORDER

       In this Fair Labor Standards Act (“FLSA”) collective action, the parties have jointly

moved for approval of their settlement agreement under Lynn’s Food Stores, Inc. v. United

States ex rel. United States Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). (Doc.

377 (“Motion”); Doc. 377-1 (“Agreement”).) On referral, U.S. Magistrate Judge Leslie R.

Hoffman recommends: (1) granting the Motion; (2) finding the Agreement a fair and

reasonable resolution of a bona fide dispute under the FLSA; (3) dismissing the case

without prejudice subject to the right of any party within ninety days to move for

dismissal with prejudice or, on good cause, to reopen the case; and (4) retaining

jurisdiction to enforce the Agreement until the parties file a joint notice of dismissal with

prejudice. (Doc. 382 (“R&R”).)



                                             -1-
       The parties represent that they do not object to the R&R. (Doc. 384.) As such, the

Court has examined the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A.,

No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v.

Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the Court

concludes that the R&R is due to be adopted in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation

              (Doc. 382) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     The parties’ Joint Motion for Approval of Settlement (Doc. 377) is

              GRANTED.

       3.     The Settlement Agreement and Release (Doc. 377-1) is APPROVED.

       4.     This action is DISMISSED WITHOUT PREJUDICE, subject to the right of

              any party, within ninety (90) days, to move the Court for entry of an order

              dismissing the case with prejudice or, on good cause shown, to reopen the

              case for further proceedings.

       5.     The Court RETAINS jurisdiction to enforce the terms of the Agreement

              until the parties file a joint notice of dismissal with prejudice.

       DONE AND ORDERED in Chambers in Orlando, Florida, on March 29, 2019.




Copies to:
Counsel of Record

                                              -2-
